Title: General Orders, 18 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday March 18th 1778.
Steuben—Sheffield. Scarborough.


Innoculation for the Small-Pox having been happily performed on all the subjects in Camp it is necessary to guard against the fatal effects of that disorder taken in the natural way, The Commander in Chief therefore enjoins all officers commanding Regiments upon the arrival of recruits or return of absent soldiers to make immediate and strict inquiry whether they have had the Small-Pox, and order such as have not to be innoculated without loss of time by the Regimental Surgeon; and in case of the Regiments being unprovided with one to give instant notice to the Surgeon General.
The men ordered yesterday for His Excellency’s guard are to parade tomorrow morning at guard-mounting on the grand-parade.
